Cuyahoga App. Nos. 87247, 87285, 87710, 87903, and 87946, 2006-Ohio-6266. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellee Robert Barnes’s motion to strike the supplement to appellants’ brief,
It is ordered by the court that the motion is granted.
Appellants may file a new supplement within ten days of the date of this entry. The new supplement shall maintain the same pagination as the stricken supplement, but any portions of the supplement not part of the record shall be redacted.